DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The six information disclosure statements filed 17 October 2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the information disclosure statements meet the requirements of 37 CFR 1.98(d) which requires the information disclosure statement to properly identify the earlier application(s) relied upon for an earlier effective filing date in order to not have to file copies of references properly filed in the earlier application(s). As the information disclosure statements failed to properly identify the earlier application(s), only those references which do not require copies or which the office HAS received copies of with the filing have been considered.  Any reference which the office was not supplied a copy for was not considered and has been crossed off the information disclosure statement. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The Applicant’s remarks concerning consideration of the 75 pages of the Information Disclosure Statement filed on 17 October 2019 are noted.
	With respect to the requirement for copies of submitted documents, the U.S. patent and published patent applications cited on the IDS noted above have been considered, as submission of copies of these documents is no longer required.  The non-patent literature and foreign documents now submitted and cited on the above IDS were also considered.  Note that not all the documents listed on the PTO-1449 form have been received as the PTO-1449 failed to properly identify the earlier application(s) relied upon for the missing documents and the missing documents have been lined out on the attached PTO-1449.  Should the Applicant provide documentary evidence (such as a petition decision) of a waiver of the 37 CFR 1.98(a) requirement for submission of copies of these documents, they will be considered to the extent that they can be readily accessed by the Examiner.  
	The Applicant’s attention is directed to MPEP 2004, which provides assistance to Applicants in complying with the duty of disclosure.  In particular, item 13 states:

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577(5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F. 3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

	While compliance with these guidelines is not mandatory, and there is no requirement to explain the materiality of cited references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with an applicant’s duty of disclosure, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., supra. Therefore, it is in Applicant’s best interest to specifically point out those references of particular importance to the presently claimed invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the particle fractionator (as found in claims 4, 14 and 17), the scattering analyzer (as found in claims 4, 14 and 19), the particle imager (as found in claims 4, 14 and 18) and the analysis module (of claims 10 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because Figure 6 is not in compliance with 37 CFR 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”. Figure 6 is not in compliance as the words “Sample input”, “piezoelectric drive”, “outer coaxial stream” (both occurrences), “Inner Coxial Stream”, “Figure 6”, “Flow cytometer”, “Particle sorter”, and “Particle analyzer” are too blurry to be properly readable.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Specification
The abstract of the disclosure is objected to because it fails to reflect the claims as they are presently found within the application.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1-9, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “population of particles disposed within a certain radial distance of the major axis” and the “population of unconcentrated particles that is disposed beyond the certain radial distance from the major axis of the flow channel”. 

With regards to claims 1-9, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “downstream analysis module”. 
The originally filed specification never uses the phrase “module”. The originally filed specification DOES recite in paragraphs [0005] and [0006] that the “embodiment can further comprise an analyzer to analyze the particle or an imager” and in paragraph [0038] that the “purified sample can be taken for further sample preparation steps or fed real-time into a flow cytometer or other means of analysis.” However, the originally filed specification never actually analyzes the particles/cells. The originally filed specification merely states that the particles CAN be analyzed. Therefore, the originally filed specification fails to provide support for an “analysis module” as claimed.
With regards to claim 2, the originally filed specification fails to provide support for “collecting, from the downstream analysis module, data related to the population of concentrated particles”. 
The references to “collecting”, “collected”, or “collection” in the originally filed specification can be found at paragraph [0003] “Other researchers have addressed particle asymmetries by collecting data over a large array of scattering angles using scanning flow cytometry (SFC)” and “the data taken is relative to an arbitrary particle orientation that results in large variations of the collected angular spectra for asymmetric particles”; paragraph [0004] “A high-porosity polyester mesh (pore size two orders of magnitude greater than particle size) in an acoustic standing wave served as a collection matrix”; paragraph [0035] “Acoustic forces are used to purify samples by concentrating analytes of interest at a specified location for selective collection leaving background debris unaffected.”; and finally paragraph [0038] “Depending upon the application, the fluid outside the central core may also be considered a valuable sample to be collected and used for analysis.” The only reference in the originally filed 
Therefore, while the originally filed specification does state that the invention “can further comprise an analyzer to analyze the particle and/or an imager” in paragraphs [0005] and [0006], there is no support in the originally filed specification for “collecting, from the downstream analysis module, data related to the population of concentrated particles” as now claimed as the operation of the “analyzer” is never discussed.
With regards to claim 4, the originally filed specification fails to provide support for the “downstream analysis” comprising “a particle fractionator”. While paragraph [0005] of the originally filed specification DOES state that this “embodiment can comprise a particle sorter, a particle fractionator, and/or a flow cytometer”, it does NOT state that the disclosed invention fractionates the particles within the flowing stream and THEN sends the “fractionated” particles 
Therefore, there is no support in the originally filed specification either for following the “fractionation” of the particles with a second particle fractionator or for using a “particle fractionator” as an “analysis module” as presently claimed.
With regards to claim 4, the originally filed specification fails to provide support for the “downstream analysis” comprising a “scattering analyzer”. The originally filed specification mentions an “analyzer” only six times and those references can be found at paragraphs [0005], [0006], [0007], [0008], [0009], and [0010] where the specification specifically recites “a particle analyzer for analyzing the particle”. The phrase “scattering”, while appearing 22 times in the specification, is never associated with an “analyzer” such that the originally filed specification has support for a “scattering analyzer”. Instead the originally filed specification refers to HOW the manipulation of the particles using the acoustics will affect the “scattering signatures” in the “scattering plane” in order to isolate their contribution in “optical scattering data”. There is no positive recitation of actively measuring the “scattering data” using a “scattering analyzer”. Therefore, there is no support in the originally filed specification for a “scattering analyzer” as presently claimed.
With regards to claims 10-12, the originally filed specification fails to provide support for the “core population being disposed within a certain radial distance of the major axis of the flow channel” and “the background population being disposed beyond the certain radial distance from the major axis of the flow channel”.  The phrase “core” is only found in three places in the originally filed specification and none of them refer to a “core population”. The phrase is found in paragraph [0035] the “central core of the sample stream” and in paragraph [0038] “the larger particles contained within the central core of the capillary” and “Depending on the application, the fluid outside the central core may also be considered a valuable sample”. The phrase “radial” only appears five times in the originally filed specification and none of them recite a “radial distance” as claimed. The phrase “radial” is found at paragraph [0008] a/the “radial acoustic signal producing transducer” (recited 3 times in paragraph [0008]), paragraph [0010] “a 
Therefore, there is no support in the originally filed disclosure for the “core population being disposed within a certain radial distance of the major axis of the flow channel” and “the background population being disposed beyond the certain radial distance from the major axis of the flow channel”. 
With regards to claims 10-12, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “downstream analysis module” and “operating the downstream analysis module so as to analyze the core population”. 
The originally filed specification never uses the phrase “module”. The originally filed specification DOES recite in paragraphs [0005] and [0006] that the “embodiment can further comprise an analyzer to analyze the particle or an imager” and in paragraph [0038] that the “purified sample can be taken for further sample preparation steps or fed real-time into a flow cytometer or other means of analysis.” However, the originally filed specification never actually analyzes the particles/cells. The originally filed specification merely states that the particles CAN be analyzed. Therefore, the originally filed specification fails to provide support for an “analysis module” or the step of “operating the downstream analysis module so as to analyze the core population” as claimed.
With regards to claim 13-20, the originally filed specification fails to provide support for the “concentrated particles disposed within a certain radial distance of the major axis of the flow channel” and “unconcentrated particles that is disposed beyond the certain radial distance from the major axis of the flow channel”.  The phrase “unconcentrated” is NOT found in the originally filed specification. The originally filed specification DOES refer to “background debris” which is left alone (paragraph [0035]). The phrase “radial” only appears five times in the originally filed specification and none of them recite a “radial distance” as claimed. The phrase “radial” is found at paragraph [0008] a/the “radial acoustic signal producing transducer” (recited 3 times in paragraph [0008]), paragraph [0010] “a radial acoustic signal producing transducer”, and paragraph [0029] “experience a radial force that transports”.
Therefore, there is no support in the originally filed disclosure for the “concentrated particles disposed within a certain radial distance of the major axis of the flow channel” and “unconcentrated particles that is disposed beyond the certain radial distance from the major axis of the flow channel” as now claimed. 
With regards to claims 13-20, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “downstream analysis module”. 

With regards to claims 13-20, the originally filed specification fails to provide support for “a fractionator module” following the action of the acoustic particle separating. The originally filed specification never uses the phrase “module”. While paragraph [0005] of the originally filed specification DOES state that this “embodiment can comprise a particle sorter, a particle fractionator, and/or a flow cytometer”, it does NOT state that the disclosed invention fractionates (or sorts) the particles within the flowing stream and THEN sends the “fractionated” particles to a SECOND particle fractionator. Similar statements on the “fractionator” are found in paragraphs [0006] and [0007] while paragraph [0015] states that Figure 3 is “an embodiment of the present invention illustrating a line driven acoustic fractionator”, paragraph [0017] states that Figures 5A-5C “illustrate selective fractionation of particles”, paragraph [0038] states that “a binary fractionation of particles by size can be achieved.”, paragraph [0039] states the “volume fraction of particles”, and finally paragraph [0043] states Figure 6 “illustrates utilizing the present invention to acoustically size fractionate (and concentrate)” and “Direct fractionation based upon particle size/mechanical properties alleviates the need for labor intensive sample preparations”. 
Therefore, there is no support in the originally filed specification either for following the “fractionation” of the particles with a second particle fractionator (or fractionation module). 
With regards to claim 14, the originally filed specification fails to provide support for the “downstream analysis” comprising “a particle fractionator”. While paragraph [0005] of the originally filed specification DOES state that this “embodiment can comprise a particle sorter, a particle fractionator, and/or a flow cytometer”, it does NOT state that the disclosed invention fractionates the particles within the flowing stream and THEN sends the “fractionated” particles to a SECOND (or THIRD) particle fractionator. Similar statements on the “fractionator” are found in paragraphs [0006] and [0007] while paragraph [0015] states that Figure 3 is “an embodiment of the present invention illustrating a line driven acoustic fractionator”, paragraph [0017] states that Figures 5A-5C “illustrate selective fractionation of particles”, paragraph [0038] states that “a binary fractionation of particles by size can be achieved.”, paragraph [0039] states the “volume 
Therefore, there is no support in the originally filed specification either for following the “fractionation” of the particles with a second/third particle fractionator or for using a “particle fractionator” as an “analysis module” as presently claimed.
With regards to claim 14, the originally filed specification fails to provide support for the “downstream analysis” comprising a “scattering analyzer”. The originally filed specification mentions an “analyzer” only six times and those references can be found at paragraphs [0005], [0006], [0007], [0008], [0009], and [0010] where the specification specifically recites “a particle analyzer for analyzing the particle”. The phrase “scattering”, while appearing 22 times in the specification, is never associated with an “analyzer” such that the originally filed specification has support for a “scattering analyzer”. Instead the originally filed specification refers to HOW the manipulation of the particles using the acoustics will affect the “scattering signatures” in the “scattering plane” in order to isolate their contribution in “optical scattering data”. There is no positive recitation of actively measuring the “scattering data” using a “scattering analyzer”. Therefore, there is no support in the originally filed specification for a “scattering analyzer” as presently claimed.
With regards to claim 17, the originally filed specification fails to provide support for the “downstream analysis” comprising “a particle fractionator”. While paragraph [0005] of the originally filed specification DOES state that this “embodiment can comprise a particle sorter, a particle fractionator, and/or a flow cytometer”, it does NOT state that the disclosed invention fractionates the particles within the flowing stream and THEN sends the “fractionated” particles to a SECOND (or THIRD) particle fractionator. Similar statements on the “fractionator” are found in paragraphs [0006] and [0007] while paragraph [0015] states that Figure 3 is “an embodiment of the present invention illustrating a line driven acoustic fractionator”, paragraph [0017] states that Figures 5A-5C “illustrate selective fractionation of particles”, paragraph [0038] states that “a binary fractionation of particles by size can be achieved.”, paragraph [0039] states the “volume fraction of particles”, and finally paragraph [0043] states Figure 6 “illustrates utilizing the present invention to acoustically size fractionate (and concentrate)” and “Direct fractionation based upon particle size/mechanical properties alleviates the need for labor intensive sample preparations”. 
Therefore, there is no support in the originally filed specification either for following the “fractionation” of the particles with a second/third particle fractionator or for using a “particle fractionator” as an “analysis module” as presently claimed.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method, comprising, in combination with the other recited steps,  applying acoustic radiation pressure to a fluid comprising at least some particles, the acoustic radiation pressure being applied so as to fractionate the at least some particles into a population of concentrated particles disposed within a certain radial distance of the major axis of the flow channel and a population of unconcentrated particles that is disposed beyond the certain radial distance from the major axis of the flow channel.
With regards to claim 10, the prior art of record fails to teach and/or suggest a method of reducing a background signal in a sample, comprising, in combination with the other steps: applying acoustic radiation pressure to a fluid comprising a population of particles that comprises at least some sample particles and at least some background particles, fractionating the population of particles with the acoustic radiation pressure so a core population is disposed within a certain radial distance of the major axis of the flow channel and a background population disposed beyond the certain radial distance from the major axis of the flow channel.

It is well-known in the art to utilize acoustic radiation or radial pressure to align or concentrate particles within a flowing channel at or near the major axis of the flow channel. There is no teaching in the art of record of containing the particles within “a certain radial distance of the major axis” while maintaining the unconcentrated (or background debris) outside or beyond that radial distance such that there is a clear demarcation between those particles of interest and those unwanted or noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lemor et al. (US 2009/0226994 A1) discloses a method and device for acoustic manipulation of particles, cells, and viruses.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855